Citation Nr: 1438452	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  13-35 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for lumbar spine spondylosis (claimed as a back condition).

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for macular degeneration.

5.  Entitlement to an initial compensable rating for bilateral hearing loss.

6.  Entitlement to a special monthly pension (SMP) based upon the need for aid and attendance.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1945 to June 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which assigned an initial noncompensable rating for bilateral hearing loss and denied the additional claims that are currently on appeal.  

The Veteran was afforded an October 2013 Decision Review Officer (DRO) hearing.  The hearing transcript is of record.  

The claims folder has been converted in its entirety onto an electronic record with the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The VA treatment records are not currently as associated with the VBMS efolder.  The record includes July 2010 and March 2011 CAPRI printouts confirming that the Veteran receives VA treatment.  The Veteran has reported having treatment at the Jasper VA Community Based Outpatient Clinic (CBOC under the Birmingham VA Medical Center).  Review of the May 2011 RO decision and October 2013 statement of the case show that an electronic review of VA clinical records was completed.  However, the clinical records are not available to the Board within the VBMS or Virtual VA efolders.  These clinical records must be made available to the Board before appellate review.  Additional development to obtain these records is necessary.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all pertinent VA treatment records and associate them with the electronic claims folder.  Efforts to obtain these records must continue until it is determined that the further efforts would be futile.  In the event requested records cannot be located, documentation of the search efforts must be reflected in the claims folder with notice to the Veteran and his representative.  

2.  After completing all development required to adjudicate the Veteran's claims, re-adjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



